Citation Nr: 1739749	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the lumbosacral spine (low back disability).

2. Entitlement to service connection for nerve damage (radiating leg pain).


REPRESENTATION

Appellant represented by:	Benjamin D. Walters, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from October 1968 to June 1970, and received multiple awards and medals including the Army Good Conduct Medal, and the Valorous Unit Award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in June 2015, at which time, the Board remanded the issues of service connection for low back disability, and service connection for nerve damage to the Agency of Original Jurisdiction (AOJ) for additional development.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board may now review the merits of the Veteran's claims.


FINDINGS OF FACT

1. The Veteran's current degenerative joint disease of the lumbosacral spine is not due to any disease, injury or event in active service. 

2. There is no competent evidence of a current peripheral nerve disability.
CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disability to include degenerative joint disease of the lumbosacral spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for nerve damage have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in July 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent VA examinations in March 2017.  The examinations include objective findings necessary for rating purposes and discuss the likely etiology of the Veteran's low back disability and claimed radiating leg pain.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed.

In March 2015, VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 496-497 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Analysis of Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply to the claim.  Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-999 (Fed. Cir. 2012).  However, 38 U.S.C.A. § 1154 (b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  The statute does not establish service connection for a combat Veteran.  It aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 446-449 (1995) (en banc).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

III. Service Connection for a Low Back Disability

The Veteran seeks service connection for a low back disability.  The Veteran asserts that his degenerative arthritis of the spine is related to service.  At the March 2015 videoconference hearing, the Veteran testified that he injured his back in March 1970 when his armored personnel carrier hit a mine, and the Veteran was thrown from the left hand gunner's side.  He testified that he was flown to the Third Field Hospital in Saigon, Vietnam, where he was put in traction and prescribed pain medication for four days.  He testified that the treatment provider told him that the incident caused more injury in his lower back than in his neck.

The Veteran testified that he reinjured his back in April 1970, when he rescued a fellow service member who was injured in combat.  He testified that he was admitted to the hospital, where he was put in traction and prescribed pain medication for three days in April 1970.  The Veteran testified that the military was aware of his back problems when he left active duty service, and he was told he could file for his back disability at any time.  The Veteran testified that he has had low back problems since his injury in service, and has been treated off and on with medication since his injury.  He testified that he has been getting treatment from the VA since 2009 for his low back disability.  He testified that he has had physical therapy on his back, but stopped going because it was a long drive.

In March 2008, the Veteran stated that he injured his back in 1970 when he was blown off his armored personnel carrier when it hit a mine.  He stated that he was young at the time, and he thought his back injury was minor.  The Veteran stated that he reinjured his back when he had to pull a fellow service member to safety.  He stated that he continued to work his whole life with his back problems.

In June 2009, the Veteran stated that he injured his back when he was knocked off an armored personnel carrier when it hit a landmine.  He stated that he was medically evacuated to the Third Field Hospital in Saigon, Vietnam.  The Veteran reinjured his back again, when he pulled a fellow service member off an armored personnel carrier after the fellow service member's cannon explode.  He stated that he was sent back to the Third Field Hospital in Saigon, Vietnam.  The Veteran also stated that the third time he was hospitalized was due to an infection.  The Veteran stated that he has chronic pain in his lower back that radiates down into his legs.

The Veteran served in the United States Army from October 1968 to June 1970.  Service treatment records are silent as to any complaints, treatment or clinical diagnosis for low back pain or injury.

December 1969 service treatment records reflect that the Veteran had facial scars from a May 1969 automobile accident in the United States.  The treatment provider noted that the facial scars were from a windshield injury.

Service treatment records reflect that the Veteran was admitted to the Third Field Hospital in Saigon, Vietnam in March 1970 for treatment of facial scars.  In April 1970, the Veteran was admitted to the Third Field Hospital in Saigon, Vietnam, for scar revision of his face and nose.  The treatment provider recommended that the Veteran be on restricted duty due to scar revision of face and nose.

Military personnel records reflect that the Veteran was a patient at the Third Field Hospital in Saigon, Vietnam once in March 1970, and twice in April 1970.  The treatment dates in March 1970 and April 1970 for facial scars coincides with two of the dates that Veteran was listed as a patient in the Veteran's military personnel records.

In a June 1970 Report of Medical Examination, the Veteran reported that he was in good health, and checked "no" in regard to whether he had back trouble of any kind.

Post-service treatment records reflect treatment and diagnosis of chronic low back pain from March 2007.  VA treatment records in March 2007 reflect a diagnosis of chronic low back pain.  The treatment provider noted that the Veteran's patient medical history included treatment for chronic low back pain.  The Veteran reported that the pain began more than 10 years ago.  The Veteran reported that he had not been seen by a physician since 1982 because he did not like needles and physicians.  The Veteran reported secondary and recurrent lower back pain, which started secondary to an armored personnel carrier incident during active combat in Vietnam, where the Veteran was ejected, and hurt his lower back.  The Veteran reported that the pain was intermittent and was not present during the visit.  The Veteran reported that the pain was exacerbated when standing for prolonged periods of time, increased physical activities or lifting.  The Veteran reported that he had been prescribed OxyContin in the past for acute exacerbations, though generally he reported that he did without.  The treatment provider prescribed the Veteran medication to treat his low back pain.  VA treatment records in July 2010 reflect a diagnosis of posterior degenerative disc disease as well as facet hypertrophy at L4-L5 and L5-S1.

VA treatment records in September 2009 reflect that the Veteran requested medication for chronic low back pain, which he had since Vietnam.

A July 2010 VA posttraumatic stress disorder examination reflects that the Veteran reported that he had been having back problems for 40 years.  He reported that he had been treated with medication, and had to be hospitalized for his condition.

April 2013 Social Security Administration disability records reflect that the Veteran reported that he worked from April 1998 to March 2003 as a purchasing agent, and carried ten to twenty pounds approximately two-thirds of the workday.  He also reported that he worked from October 2005 to February 2006 as a construction laborer, and carried sixty to ninety pounds of steel all day long.

The Veteran was afforded a VA examination in March 2017, which reflects a diagnosis of degenerative joint disease of the lumbosacral spine.  X-rays of the Veteran's low back reflects a diagnosis of multilevel degenerative disc disease and lower lumbar facet arthropathy, and aortoiliac atherosclerosis.  The Veteran reported that he injured his back in 1970 when he hit a mine and was blown off an armored personnel carrier.  He was put in traction and then returned to duty.  The Veteran reported that he reinjured his back a month later when he pulled a fellow service member to safety.  He reported that he was not put in traction, and was kept in the hospital for three days.  He went back to duty after resting for a few weeks.  The Veteran reported that his back had hurt him since then, and as he got older, the pain worsened.  He began receiving treatment for his low back disability in 2007.  The examiner noted that the Veteran took pain medication to treat his low back disability.

The March 2017 examiner opined it was less likely than not that the Veteran's back condition was related to service.  The examiner's rationale was that the Veteran gave a convincing history of a back injury in service in 1970.  The Veteran stated on his separation examination in June 1970 that he was in good health, and there was no evidence that the Veteran was treated for his back condition until 2007.  After service, the Veteran worked for 10 years in a printing press, where he operated the presses, and loaded them with rolls of paper.  The examiner opined that the x-rays of the Veteran's back were consistent with his age.

Based on the evidence as outlined above, the Board finds that the Veteran's current low back disability did not have its onset in service and service connection for a low back injury is not warranted.  As discussed, service treatment records are silent as to any complaints, treatment or clinical diagnosis for low back disability.  The Veteran's testimony that he went to the Third Field Hospital in Saigon, Vietnam in March 1970 and April 1970 for low back injuries is not supported by the service treatment records as corresponding records indicate hospitalization for disability not at issue in this appeal.  However, the Veteran has consistently reported that he experienced back pain following two separate combat related incidents in service.  VA treatment records reflect that the Veteran periodically complained of low back pain from March 2007.  To the extent that the Veteran is a combat Veteran and the fact of injury is therefore established, the Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  The March 2017 VA examiner specifically acknowledged the Veteran's report of a back injury in service and well as his report of ongoing back pain since that time.  

The March 2017 medical examination however, establishes that the Veteran's low back disability is not related to service.  The March 2017 opinion is competent, credible and probative, and coupled with the other medical evidence of record including the service records, VA treatment records, and lay evidence, supports a conclusion that service connection for low back disability characterized as degenerative arthritis of the spine and sacroiliac injury is not warranted.  The examiner noted that while the Veteran gave a convincing history of a back injury in service in 1970, he also stated on his separation examination in June 1970 that he was in good health; that there was no evidence that the Veteran was treated for his back condition until 2007, after service; that the Veteran worked for 10 years in a printing press, where he operated the presses, and loaded them with rolls of paper; and that x-rays of the Veteran's back were consistent with his age.  The Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d).  Therefore, the March 2017 examiner's finding that there was no chronic low back disability noted at the Veteran's discharge or for many years thereafter, is not enough, on its own, to deny the Veteran's claim.  However, the examiner also set forth the additional reasons for his conclusion as outlined herein.  Thus, while the examiner acknowledged the Veteran's report of injury in service with continued complaints since he was unable to conclude that the Veteran's current low back disability resulted from any in-service injury or is related to any reports of recurrent back pain since then.  There is no contrary medical opinion of record.

The VA examiner's opinion that the Veteran's current back disability does not relate to service-either even with consideration of the Veteran's complaints of recurrent back pain since service and thus due to a continuity of symptomatology or a nexus between the Veteran's reported in-service incidents and his current disabilities is particularly probative.  The Veteran's report of continuous back pain since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that he is not competent to relate his symptomatology to his current low back disability, as it would require medical expertise to say that the current low back disability identified after service, is the result of an in-service injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his low back disability. 38 C.F.R. § 3.159 (a)(1), (2) (2016).  The Board acknowledges the Veteran's belief that his low back disorder is related to his military service.  Although the Veteran is competent to say he has had low back pain since service, the cause of low back pain can have multiple possible etiologies and, thus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's lay testimony is not competent to establish a medical diagnosis or show a medical etiology because such matter requires medical expertise.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current low back disorder and his military service or any recurrent back pain symptomatology.

In summary, the evidence of record weighs against a finding of a nexus between the Veteran's low back disability and his active military service.  The Board notes that under the provisions of 38 U.S.C.A. §5107 (b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus, that doctrine is not applicable.  The Veteran's claim of entitlement to service connection for a low back disability is not warranted.

IV. Service Connection for Radiating Leg Pain

The Veteran seeks service connection for radiating leg pain.  The Veteran asserts that his radiating leg pain is related to his low back disability.  At the March 2015 videoconference hearing, the Veteran testified that his low back disability caused his radiating leg pain.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 446-449 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 446-449 (1995) (en banc)

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran served in the United States Army from October 1968 to June 1970.  As discussed above, service treatment records are silent as to any complaints, treatment or clinical diagnosis of low back pain or injury although the Board has conceded that the Veteran due to his combat status may establish an inservice back injury.  Service treatment records are also silent as to any complaints, treatment or clinical diagnosis of radiating leg pain.

Post-service treatment records reflect treatment for radiating leg pain from December 2010.  VA treatment records in December 2010 reflect that the Veteran reported pain in the back of his right leg.

The Veteran was afforded a VA thoracolumbar spine examination and a VA peripheral nerves examination in March 2017, which do not reflect a diagnosis of nerve damage.  The Veteran reported that he injured his back in service, when he was knocked off an armored personnel carrier that hit a mine, and he reinjured his low back when he pulled a fellow service member to safety.

The March 2017 examiner opined that the Veteran had sciatic referral of pain.  The examiner opined that the Veteran did not have radiculopathy, because there were no positive signs, i.e., no weakness, loss of sensation, reflex changes of positive straight leg raise test.  The examiner opined that the sciatic referenced pain does not amount to radiculopathy because the pain goes to the back of the right thigh and there are no positive signs.

The Board acknowledges that the Veteran has reported symptoms of radiating leg pain.  He is competent to report the symptoms he has experienced.  See Jandreau v. Nicholson, supra.  However, the record does not reflect that the Veteran has been diagnosed with nerve damage.  The finding of radiating leg pain, without a diagnosis of an underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this regard, the March 2017 VA examinations noted no positive signs of radiculopathy.  Thus, the Board finds that the evidence of record does not demonstrate a current diagnosis of nerve damage.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for nerve damage.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim for service connection for nerve damage is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

ORDER

Service connection for low back disability characterized as degenerative arthritis of the spine is denied.

Service connection for nerve damage characterized as radiating leg pain is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


